UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1768


In Re:   RANDY L. THOMAS,

                Petitioner.




   On Petitions for Writ of Mandamus and Writ of Prohibition.
                     (3:07-cv-00231-FDW-DCK)


Submitted:   September 30, 2010             Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy L. Thomas petitions for a writ of mandamus and a

writ   of   prohibition        seeking   an    order    vacating      the    district

court’s June 19, 2007, order dismissing his 42 U.S.C. § 1983

(2006) complaint as frivolous.                We conclude that Thomas is not

entitled to the relief he seeks.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.               Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17    (4th    Cir.    2003).        Further,    mandamus     relief     is

available only when the petitioner has a clear right to the

relief sought, In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988), and may not be used as a substitute for

appeal.     In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).

            A   writ    of   prohibition       should   not    issue    “unless    it

clearly appears that the inferior court is about to exceed its

jurisdiction.”         Smith    v.   Whitney,    116    U.S.   168,    176    (1886).

Like mandamus relief, a writ of prohibition is a drastic remedy,

available only when the petitioner’s right to the relief sought

is “clear and undisputable.”             In re Vargas, 723 F.2d 1461, 1468

(10th Cir. 1983).        Additionally, the writ is “not to be used as

a substitute for appeal.”             Id.; see In re Missouri, 664 F.2d

178, 180 (8th Cir. 1981).

                                          2
           The relief sought by Thomas is not available by way of

mandamus or prohibition.        Accordingly, although we grant leave

to proceed in forma pauperis, we deny the petitions for writ of

mandamus   and   prohibition.      We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          PETITIONS DENIED




                                    3